preliminary injunction is moot because the foreclosure sale has been
                completed. See Personhood Nevada v. Bristol, 126 Nev. _ 245 P.3d
                572, 574 (2010).
                              Concerning appellant's quiet title cause of action, this claim is
                properly dismissed against these respondents because they no longer have
                an interest in the property. Therefore, they are not proper defendants in a
                quiet title action.' See Schwob v. Hemsath, 98 Nev. 293, 294, 646 P.2d
                1212, 1212 (1982) (holding that the legal owner of a property was a
                necessary party to an action adjudicating title to the property).
                Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 2




                                          Hardesty

                 b.lot
                Parraguirre




                       'The district court dismissed appellant's quiet title cause of action
                after finding that he lacked standing. Viewing the facts in the light most
                favorable to appellant, it appears that he had standing to assert the quiet
                title cause of action because he alleged that he was a co-owner of the
                property. Nevertheless, because appellant did not name the proper
                parties in seeking to quiet title in this action and he has since filed a
                separate quiet title action against the purchaser of the property, dismissal
                of this cause of action was proper. Rosenstein v. Steele, 103 Nev. 571, 575,
                747 P.2d 230, 233 (1987).

                      2 1n
                         light of this order, we deny Montessa, LLC's February 21, 2013,
                motion to consolidate this case with Centento v. Montessa, LLC, Docket
                No. 62506.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
cc: Hon. Timothy C. Williams, District Judge
     Martin Centeno
     Houser & Allison, APC
     Tiffany & Bosco, P. A.
     Greenberg Traurig, LLP/Las Vegas
     Snell & Wilmer, LLP/Las Vegas
     Eighth District Court Clerk




                                  3